DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 7-15, filed June 6, 2022, with respect to the rejection(s) of claim(s) 8-15 under 35 U.S.C. 101 and claims 1-9, 13-14 and 16-17 under 35 U.S.C. 103 (a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ljungdahl et al. in U.S. Patent Publication 2014/0121970.
The indicated allowability of claims 18 and 20 is withdrawn in view of the newly discovered reference(s) to Ljungdahl et al. in U.S. Patent Publication 2014/0121970.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ljungdahl et al. in U.S. Patent Publication 2014/0121970.
	Regarding claim 1, Ljungdahl et al. teaches:
	a flowmeter (see “a mass flow meter”, [0048]; “various sensor assemblies”, {00194]-[0050]);
	a fluid conduit to provide a flow path for a fluid relative to the flowmeter (see “ a pipeline ”, [0048]; [0030]; see “ flow path 204 may be a flow line or a pipeline ”, [0061]); 
	a sensor coupled to the fluid conduit to generate sensor data indicative of at least one of a presence, an absence, or a mass flow rate of solids in the fluid during flow of the fluid through the fluid conduit (see “A sensor assembly…determine a mass flow rate of the substance”, Abstract, [0007]-[0009]; see “a mass flow rate of the phase”, [0029]; [0042]; [0054]; see “a mass flow meter”, [0048]; “various sensor assemblies”, [0049]-[0050]; Fig. 2); and 
	a processor (see “a processor”, Abstract, [0008], [0040]; Fig. 2), the sensor to be communicatively coupled to the processor (see “a processor communicatively coupled to the optical computing device and the parameter sensor”, Abstract, [0008]; [0068], Fig. 2), the processor to selectively determine flow rates for one or more phases of the fluid based on data generated by the flowmeter (see “phases”, [0031]; “four-phase”, [0043]-[0044], [0047]; [0069]-[0070]; see “the signal processor 228 may be configured to compute or otherwise identify one or more characteristics of a phase present within the fluid 202”, [0079]; see “autocorrelation technique for determining flow rates of the phases”, [0081]; [0091]; Fig. 6) and a first algorithmic mode (see “process 900 then proceeds to determine a concentration of a substance in the fluid, as at 920…the mass flow rate of the substance may be determined, as at 930”, [0092]-[0094], Fig. 6) or a second algorithmic mode selected based on the sensor data (see “process 900 may further include determining a mass flow rate of the fluid stream, as at 925…the mass flow rate of the substance may be determined, as at 930”, [0094], Fig. 6).
	Regarding claim 8, Ljungdahl et al. teaches:
	 receiving sensor data (see “A sensor assembly”, Abstract, [0007]-[0009]; see “various sensor assemblies”, [0049]-[0050]; Fig. 2) generated during flow of a multiphase fluid (see “phases”, [0031]; “four-phase”, [0043]-[0044], [0047]; [0069]-[0070]) through a fluid conduit (see “ a pipeline ”, [0048]; [0030]; see “ flow path 204 may be a flow line or a pipeline ”, [0061]), the sensor data indicative of at least one of a presence, an absence, or a mass flow rate of solids in the multiphase fluid see “a mass flow rate of the phase”, [0029]; [0042]; [0054]; see “a mass flow meter”, [0048]); 
	selecting a first algorithmic mode (see “process 900 then proceeds to determine a concentration of a substance in the fluid, as at 920…the mass flow rate of the substance may be determined, as at 930”, [0092]-[0094], Fig. 6) or a second algorithmic mode based on a phase composition of the multiphase fluid flowing through the fluid conduit (see “process 900 may further include determining a mass flow rate of the fluid stream, as at 925…the mass flow rate of the substance may be determined, as at 930”, [0094], Fig. 6), the selection based on the sensor data (see “A sensor assembly”, Abstract, [0007]-[0009]; see “various sensor assemblies”, [0049]-[0050]; Fig. 2); and 
	determining flow rates of one or more phases of the multiphase fluid based on the selected first algorithmic mode or the selected second algorithmic mode (see “…the mass flow rate of the substance may be determined, as at 930”, [0094], Fig. 6).
	Regarding claim 16, Ljungdahl et al. teaches:
	a flowmeter (see “a mass flow meter”, [0048]; “various sensor assemblies”, {00194]-[0050]) to generate fluid flow data during flow of a multiphase fluid (see “phases”, [0031]; “four-phase”, [0043]-[0044], [0047]; [0069]-[0070]) through a conduit (see “ a pipeline ”, [0048]; [0030]; see “ flow path 204 may be a flow line or a pipeline ”, [0061]); 
	a sensor for detecting solids in the multiphase fluid (see “A sensor assembly”, Abstract, [0007]-[0009]; see “various sensor assemblies”, [0049]-[0050]; Fig. 2), the sensor for detecting to generate sensor data during the flow of the multiphase (see “phases”, [0031]; “four-phase”, [0043]-[0044], [0047]; [0069]-[0070]) fluid through the conduit (see “ a pipeline ”, [0048]; [0030]; see “ flow path 204 may be a flow line or a pipeline ”, [0061]); and 
	a processor  (see “a processor”, Abstract, [0008], [0040]; Fig. 2) to select one of a first algorithmic mode (see “process 900 then proceeds to determine a concentration of a substance in the fluid, as at 920…the mass flow rate of the substance may be determined, as at 930”, [0092]-[0094], Fig. 6) or a second algorithmic mode to determine flow rates of one or more phases of the multiphase fluid based on the sensor data (see “process 900 may further include determining a mass flow rate of the fluid stream, as at 925…the mass flow rate of the substance may be determined, as at 930”, [0094], Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungdahl et al. in U.S. Patent Publication 2014/0121970 as applied to claim 1 and 16 above, and further in view of Mast et al. in U.S. Patent 4,240,287 (IDS filed 26 JUL 2019).
	Regarding claim 2, Ljungdahl et al. teaches the limitations of claim 1 as indicated above. Further, Ljungdahl et al. teaches the sensor disposed in the flow path of the fluid conduit (see “measurement system for monitoring a fluid present in a flow path”, [0015]-[0016], Figs. 2-5). Ljungdahl et al. differs from the claimed invention in that it is silent regarding a piezoelectric acoustic sensor.
	Mast et al. teaches “a method and means of detecting solid particles in a fluid flowing through a conduit” (column 1 lines 5-7; column 1 lines 60-68), “Further, a method and means are known for detecting individual solid particles that are being carried in a particular flow area of a flowing fluid. Herein, the grains impinge on a piezoelectric transducer” (column 1 lines 42-45, 65-68 a piezoelectric acoustic sensor). 
	Mast et al. establishes that electric signals are preferably generated by a piezoelectric element (column 2 lines 11-15). 
	At the time of filing the application it would have been obvious to one of ordinary skill in the art to have modified the system of Ljungdahl et al. to use a piezoelectric acoustic sensor as taught in Mast et al. with a reasonable expectation that the sensor would provide electric signals based upon the particles passing through the conduit, thereby enabling the detecting of the presence or absence of solids.
	Regarding claim 3, Ljungdahl et al. and Mast et al. teaches the limitations of claim 2 as indicated above. Further, Ljungdahl et al. teaches the sensor is disposed downstream of the flowmeter (see “measurement system for monitoring a fluid …downstream…”, [0061]-[0062, Fig. 5). Ljungdahl et al. differs from the claimed invention in that it is silent regarding a piezoelectric acoustic sensor.
	Mast et al. teaches “a method and means of detecting solid particles in a fluid flowing through a conduit” (column 1 lines 5-7; column 1 lines 60-68), “Further, a method and means are known for detecting individual solid particles that are being carried in a particular flow area of a flowing fluid. Herein, the grains impinge on a piezoelectric transducer” (column 1 lines 42-45, 65-68 a piezoelectric acoustic sensor). 
	Mast et al. establishes that electric signals are preferably generated by a piezoelectric element (column 2 lines 11-15). 
	At the time of filing the application it would have been obvious to one of ordinary skill in the art to have modified the system of Ljungdahl et al. to use a piezoelectric acoustic sensor as taught in Mast et al. with a reasonable expectation that the sensor would provide electric signals based upon the particles passing through the conduit, thereby enabling the detecting of the presence or absence of solids.
	Regarding claim 17, Ljungdahl et al. teaches the limitations of claim 16 as indicated above. Further, Ljungdahl et al. teaches the sensor for detecting solids (see “determine its state of matter…solid…sand or other particulate…”, [0069]-[0070]). Ljungdahl et al. differs from the claimed invention in that it is silent regarding a piezoelectric acoustic sensor.
	Mast et al. teaches “a method and means of detecting solid particles in a fluid flowing through a conduit” (column 1 lines 5-7; column 1 lines 60-68), “Further, a method and means are known for detecting individual solid particles that are being carried in a particular flow area of a flowing fluid. Herein, the grains impinge on a piezoelectric transducer” (column 1 lines 42-45, 65-68 a piezoelectric acoustic sensor). 
	Mast et al. establishes that electric signals are preferably generated by a piezoelectric element (column 2 lines 11-15). 
	At the time of filing the application it would have been obvious to one of ordinary skill in the art to have modified the system of Ljungdahl et al. to use a piezoelectric acoustic sensor as taught in Mast et al. with a reasonable expectation that the sensor would provide electric signals based upon the particles passing through the conduit, thereby enabling the detecting of the presence or absence of solids.
	Regarding claim 18, Ljungdahl et al. and Mast et al. teaches the limitations of claim 17 as indicated above. Further, Ljungdahl et al. teaches the sensor disposed in a detector body (Figs. 2-5), the detector body to be disposed in a flow path of the fluid conduit (see “measurement system for monitoring a fluid present in a flow path”, [0015]-[0016], Figs. 2-5). Ljungdahl et al. differs from the claimed invention in that it is silent regarding a piezoelectric acoustic sensor.
	Mast et al. teaches “a method and means of detecting solid particles in a fluid flowing through a conduit” (column 1 lines 5-7; column 1 lines 60-68), “Further, a method and means are known for detecting individual solid particles that are being carried in a particular flow area of a flowing fluid. Herein, the grains impinge on a piezoelectric transducer” (column 1 lines 42-45, 65-68 a piezoelectric acoustic sensor). 
	Mast et al. establishes that electric signals are preferably generated by a piezoelectric element (column 2 lines 11-15). 
	At the time of filing the application it would have been obvious to one of ordinary skill in the art to have modified the system of Ljungdahl et al. to use a piezoelectric acoustic sensor as taught in Mast et al. with a reasonable expectation that the sensor would provide electric signals based upon the particles passing through the conduit, thereby enabling the detecting of the presence or absence of solids.
	Regarding claim 20, Ljungdahl et al. and Mast et al. teaches the limitations of claim 18 as indicated above. Further, Ljungdahl et al. teaches the detector body is to be disposed downstream of the flowmeter (see “measurement system for monitoring a fluid …downstream…”, [0061]-[0062, Fig. 5).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungdahl et al. in U.S. Patent Publication 2014/0121970 as applied to claim 1 above, and further in view of Nyfors in Foreign Patent Document WO 2014/122093 A1.
	Regarding claim 4, Ljungdahl et al. teaches the limitations of claim 1 as indicated above. Ljungdahl et al. differs from the claimed invention in that it is silent regarding a water conductivity sensor to generate data indicative of a change in salinity of water in the fluid during flow of the fluid through the fluid conduit.
	Nyfors teaches “a system for measuring conductivity in a multiphase fluid flow comprising a fraction of water…including means for emitting electromagnetic signals into a pipe containing said flow within at least one chosen frequency range and means for detecting resonant frequencies within said range…” (Abstract means for detecting is a water conductivity sensor) wherein “it is necessary to monitor the content and properties of the fluid flow as the fractions of oil, gas and water and the salinity of the water will change during the production and will affect the further processing…electrical measurements used to determine the content in mixtures of oil, gas, and water and specifically the conductivity of the water of the flow, thus indicating the salinity and/or the water content in the flow. Dissolved salts in the water gives the water conductivity” (page 1 lines 5-15 data indicative of a change in salinity of water in the fluid during flow of the fluid through the fluid conduit). Nyfors establishes that a water conductivity sensor to generate data indicative of a change in salinity of water in the fluid during flow of the fluid through the fluid conduit is part of the knowledge of one of ordinary skill in the art. 
	At the time of filing the application it would have been obvious to one of ordinary skill in the art to have modified the system of Ljungdahl et al. to use a water conductivity sensor to generate data indicative of a change in salinity of water in the fluid during flow of the fluid through the fluid conduit as taught in Nyfors with a reasonable expectation that the sensor would provide electric signals based upon the particles passing through the conduit, thereby enabling the detecting of the salinity of the flow.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungdahl et al. in U.S. Patent Publication 2014/0121970 as applied to claim 8 above, and further in view of Al-Khamis et al. in Non-Patent Literature “Evaluation of Phase Watcher Multiphase Flow Meter (MPFM) Performance in Sour Environments”.
	Regarding claim 13, Ljungdahl et al. teaches the limitations of claim 8 as indicated above. Further, Ljungdahl et al. teaches the multiphase fluid including three phases and the multiphase fluid including four phases (see “the term "fluid" refers to any substance that is capable of flowing, including particulate solids, liquids, gases, slurries, emulsions, powders, muds, glasses, mixtures, combinations thereof, and the like. The fluid may be a single phase or a multiphase fluid”, [0028]; see “phases include a solid, a liquid (aqueous), a gas, or a plasma, but may also include solid particulates or materials entrained or otherwise dissolved within the liquid or gas phases… a gas phase may have oil and water phases…”, [0031]; [0043]-[0045]). Ljungdahl et al. differs from the claimed invention in that it is silent regarding wherein include respective linear attenuation triangles.
	 Al-Khamis et al. teaches “Accurate oil, water and gas flow rate measurements
from individual wells are essential in order to properly manage both the wells and
reservoirs, as well as to obtain reliable data for production performance monitoring,
optimization, allocation and simulation models” (Abstract) wherein “The Solution
Triangle represents the linear attenuation of the individual phases and, along with the
empty pipe, is a key parameter to be set up in order to ensure accurate meter
performance. Using one of the methods from the preceding section, the mass
attenuation coefficient for each of the phases is determined defining the limits of the
Solution Triangle. Figure 2 shows a depiction of the PhaseWatcher solution triangle as
a function of high and low energy attenuations. The limits of the triangle represent the
oil, water and gas fluid reference points. For a stream consisting of a mixture of oil,
water and gas, the operating point should always be inside the triangle. If the operating
point falls outside the solution triangle, then the crude PVT properties will need to be
reconfigured to reflect the actual properties of the stream” (page 3).
	At the time of filing the application it would have been obvious to one of ordinary
skill in the art to have modified the system of Ljungdahl et al. to include respective linear
attenuation triangles as taught in Al-Khamis et al. with a reasonable expectation that it
would ensure accurate meter performance, thereby enabling the accurate detection of
the presence or absence of solids.
	Regarding claim 14, Ljungdahl et al. and Al-Khamis et al. teaches the limitations of claim 13 as indicated above. Further, Al-Khamis et al. teaches determining a liquid point in the linear attenuation triangle (see “The Solution Triangle represents the linear attenuation of the individual phases and, along with the empty pipe, is a key parameter to be set up in order to ensure accurate meter performance. Using one of the methods from the preceding section, the mass attenuation coefficient for each of the phases is determined defining the limits of the Solution Triangle. Figure 2 shows a depiction of the
PhaseWatcher solution triangle as a function of high and low energy attenuations. The
limits of the triangle represent the oil, water and gas fluid reference points. For a stream
consisting of a mixture of oil, water and gas, the operating point should always be inside
the triangle. If the operating point falls outside the solution triangle, then the crude PVT
properties will need to be reconfigured to reflect the actual properties of the stream”,
page 3).
	At the time of filing the application it would have been obvious to one of ordinary
skill in the art to have modified the system of Ljungdahl et al. to include respective linear
attenuation triangles as taught in Al-Khamis et al. with a reasonable expectation that it
would ensure accurate meter performance, thereby enabling the accurate detection of
the presence or absence of solids.
Allowable Subject Matter
Claims 5-7, 9-12, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 5, the prior art fails to anticipate or render obvious wherein if the sensor data indicates the absence of solids in the fluid, the processor is to determine an oil flow rate value, a water flow rate value, and a gas flow rate value based on the first algorithmic mode, in combination with all other limitations as claimed by Applicant.
	Regarding claim 6, the prior art fails to anticipate or render obvious wherein if the sensor data indicates the presence of solids in the fluid, the processor is to determine a solid flow rate value, a gas flow rate value, and a liquid flow rate value based on the second algorithmic mode, in combination with all other limitations as claimed by Applicant.
	Regarding claim 9, the prior art fails to anticipate or render obvious wherein if the sensor data is indicative of the presence or the mass flow rate of solids in the multiphase fluid, further including determining a value of a solids-in-liquid ratio for the multiphase fluid, in combination with all other limitations as claimed by Applicant.
	Regarding claim 10, the prior art fails to anticipate or render obvious wherein the sensor data is first sensor data generated for a first time interval, the first sensor data indicative of at least one of a presence or a mass flow rate of solids in the multiphase fluid, the determining of the flow rates for the first time interval to be based on the first algorithmic mode, and further including: accessing second sensor data generated for a second time interval after the first time interval, the second sensor data indicative of an absence of solids in the multiphase fluid, switching from the first algorithmic mode to the second algorithmic mode based on the second sensor data; and determining the flow rates of the one or more phases of the multiphase fluid based on the second algorithmic mode for the second time interval, in combination with all other limitations as claimed by Applicant.
	Regarding claim 11, the prior art fails to anticipate or render obvious wherein the sensor data is first sensor data generated for a first time interval, the first sensor data indicative of an absence of solids in the multiphase fluid, and further including: determining a value of a water-in-liquid ratio of the multiphase fluid for the first time interval; and accessing second sensor data generated for a second time interval after the first time interval, the second sensor data indicative of at least one of the presence or the mass flow rate of solids in the multiphase fluid; and using the water-in-liquid ratio to determine at least one of a water flow rate value or an oil flow rate value for the multiphase fluid for the second time interval, in combination with all other limitations as claimed by Applicant.
	Regarding claim 12, the prior art fails to anticipate or render obvious further including adjusting a value of a water-in-liquid ratio value based on change in sensor data indicative of an absence of solids in the multiphase fluid, in combination with all other limitations as claimed by Applicant.
	Regarding claim 15, the prior art fails to anticipate or render obvious adjusting a water point in the linear attenuation triangle for the first algorithmic mode or the liquid point in the linear attenuation triangle for the second algorithmic mode based on the water conductivity sensor data, in combination with all other limitations as claimed by Applicant.
	Regarding claim 19, the prior art fails to anticipate or render obvious wherein the detector body is to be disposed in the conduit substantially perpendicular to a flow direction of the multiphase fluid, in combination with all other limitations as claimed by Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Allouche et al. in Foreign Patent Document EP 3299576 A1 teaches “In some instances, a multiphase flow meter is installed upstream of the separator and used to monitor the fluid flow rates from the first opening of the well. In this way, the clean-up process may be monitored continuously. Multiphase flow meters in such well tests typically provide a complete data set on water, oil, and gas flow rates. A parameter that is used to monitor the clean-up process using a multiphase flow meter is the water-liquid ratio (WLR), which is the fraction of water in the liquid portion of the effluent. It is equal to BSW when no solids are produced from a well.” ([0012] emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865